UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For The Quarterly Period Ended June 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the Transition Period fromto Commission file number- 333-182737 DIRECT LED, INC. (Exact name of registrant as specified in the charter) Delaware (State or other jurisdiction of incorporation or organization) 45-5290376 (I.R.S. Employer Identification Number) 231 W. 39th Street, Suite 726 New York, New York 10018 (Address of principal executive office) (Zip Code) (201) 289-0991 (Registrant's telephone number including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirement for the past 90days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. LargeAcceleratedFilero AcceleratedFilerG Non-acceleratedfilero (Do not check if a smaller reporting company) Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in rule12b-2 of the Exchange Act).YESxNOo As of August 14, 2013, there were 8,535,000 shares of the Registrant's common stock, $.0001 par value outstanding. Table of Contents Direct LED, Inc. Index Page No. PART I—FINANCIAL INFORMATION Item1. Financial Statements 3 Balance Sheets (unaudited) at June 30, 2013 and December31, 2012 4 Statements of Operations (unaudited) for the six months ended June 30, 2013 and for the period beginning May 14, 2012 (Date of inception) to June 30, 2013 5 Statement of Stockholders Equity for the period from May 14, 2012 (Date of inception) toJune 30, 2013 6 Statements of Cash Flows (unaudited) for the three and sixmonths ended June 30, 2013 and June 30, 2012 and for the period beginning May14, 2012 (Date of inception) to June 30, 2013 7 Notes to Financial Statements 8 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item3. Quantitative and Qualitative Disclosures About Market Risk 17 Item4. Controls and Procedures 17 PART II—OTHER INFORMATION Item1. Legal Proceedings 18 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item3. Default Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Shareholders 18 Item 5. Other Information 18 Item6. Exhibits 19 Signature 20 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This quarterly report on Form10-Q contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, or the Securities Act, and Section21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, that involve substantial risks and uncertainties. In addition, we, or our executive officers on our behalf, may from time to time make forward-looking statements in reports and other documents we file with the Securities and Exchange Commission, or SEC, or in connection with oral statements made to the press, potential investors or others. All statements, other than statements of historical facts, including statements regarding our strategy, future operations, future financial position, future revenues, projected costs, prospects, plans and objectives of management are forward-looking statements. The words "expect," "estimate," "anticipate," "predict," "believe," "think," "plan," "will," "should," "intend," "seek," "potential" and similar expressions and variations are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. Forward-looking statements in this report are subject to a number of known and unknown risks and uncertainties that could cause our actual results, performance or achievements to differ materially from those described in the forward-looking statements, in this report as well as in the other documents we file with the SEC from time to time, and such risks and uncertainties are specifically incorporated herein by reference. Forward-looking statements speak only as of the date the statements are made. Except as required under the federal securities laws and rules and regulations of the SEC, we undertake no obligation to update or revise forward-looking statements to reflect actual results, changes in assumptions or changes in other factors affecting forward-looking information. We caution you not to unduly rely on the forward-looking statements when evaluating the information presented in this report. PART I—FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The financial statements of Direct LED, Inc. ("Direct Led, Inc." or the "Company") as of June 30, 2013 and December31, 2012 and for the six months ended June 30, 2013 and June 30, 2012 included herein have been prepared by the Company, without audit, pursuant to U.S. generally accepted accounting principles and the rules and regulations of the SEC. In addition, certain information and note disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These financial statements reflect, in the opinion of management, all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the results for the interim periods. The results of operations for such interim periods are not necessarily indicative of the results for the full year. These financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report on Form10-K filed with the SEC, on April 2, 2013. 3 DIRECT LED, INC. (A Development Stage Company) BALANCE SHEET (Unaudited) June 30, December 31, ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable TOTAL CURRENT ASSETS TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common stock,100,000,000 shares authorized, par value $0.0001 8,535,000 shares issued and outstanding as of June 30, 2013 and December 31, 2012 Additional paid-in capital Retained earnings ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 4 DIRECT LED, INC. (A Development Stage Company) STATEMENT OF OPERATIONS (Unaudited) Cumulative Three Months Ended Six Months Ended From May 14, 2012 June 30, June 30, (Date of Inception) To June 30, 2013 Net revenue $
